Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response of 6-1-2022 was received.  Claims 1-9 are pending and examined in this action.  

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,156,097 to Neitzell in view of US 5,940,977 to Moores. 

In re Claim 1, Neitzell teaches a blade clamp (see Figs. 8-9, #20) for use with a power tool having a reciprocating spindle (see Fig. 8, #16), the blade clamp comprising: 
a cover assembly rotatably coupled to the spindle (see Fig. 3, #72 and Col. 3, ll. 43-60); 
a detent (see Fig. 8, #54) received within a first bore of the spindle (see Fig. 8, the bore in which #54 is located), the detent movable in a radial direction relative to a longitudinal axis of the spindle by engagement with the cover assembly to adjust the blade clamp between a locked configuration and an unlocked configuration (see Col. 3, ll. 43-60); 
a sleeve (See Fig. 8, sleeve #52) in which the detent is slidably received (see Fig. 8, #54 is located in the sleeve #52), the sleeve at least partially positioned within the first bore; and 
a plunger (see Fig. 9, plunger #108) positioned within a second bore of the spindle (see Fig. 9, the bore surrounding the plunger #108),  the second bore being contiguous with a blade slot of the spindle (see Fig. 9, showing the bore in which the plunger #108 is located is contiguous with the blade slot #46 – see annotated Fig. 9, below).

    PNG
    media_image1.png
    595
    788
    media_image1.png
    Greyscale

Neitzell does not teach the second bore extending along a longitudinal axis that is parallel with the longitudinal axis of the spindle.  However, Moores teaches that it is known in the art to provide the blade clamp offset from the longitudinal axis of the spindle (see Moores, Fig. 6, see axis #55 which is offset from axis #53).

In the same field of invention, reciprocating saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the attachment structure offset from the reciprocating spindle, as taught by Moores.  Doing so would allow the user to attached to a reciprocating saw with an angular blade drive that is able to rotate the blade holder (see Moores, Fig. 2).  Doing so provides the user with a saw that is more easily used and maneuvered in a wide variety of applications (see Moores, Col. 1, ll. 45-62).  Such a combination would provide for the second bore extending of Neitzell along a longitudinal axis that is parallel with the longitudinal axis of the spindle of Moores. 

In re Claim 2, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches wherein a combination of the second bore and the blade slot divides the spindle into a first portion and a second portion, and wherein the first bore extends through the first portion (see annotated Fig. 7, below).

    PNG
    media_image2.png
    780
    671
    media_image2.png
    Greyscale

In re Claim 3, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches further comprising a pin (see Neitzell, Fig. 9, #110) coupled to the second portion of the spindle, wherein the pin includes an end positioned within the second bore but outside the blade slot (as illustrated in annotated Fig. 9, above, the pin #110 is coupled to the second portion of the spindle and includes an end position within the second bore – see annotated Fig. 9, above, but outside the blade slot – see annotated Fig. 9, above).

In re Claim 4, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches further comprising a spring (see Neitzell, Fig. 9, #112) configured to bias the plunger toward the pin (in Neitzell, spring #112 biases plunger #110 towards #110), wherein the plunger is engageable with the pin to prevent removal of the plunger from the second bore (in Neitzell, the pin #110 prevents plunger #108 from removal).

In re Claim 5, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches further comprising a spring (see Neitzell, Fig. 9, #94/84) coupling the cover assembly and the spindle, wherein the spring biases the cover assembly toward a first rotational position relative to the spindle coinciding with the locked configuration of the blade clamp (see Neitzell, Col. 4, ll. 36-39), and wherein the cover assembly is rotatable against the bias of the spring toward a second rotational position relative to the spindle coinciding with the unlocked configuration of the blade clamp (see Neitzell, Col. 6, ll. 40-65).

In re Claim 7, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches wherein the sleeve includes an aperture extending therethrough (in Neitzell, aperture of #52 in which #54 is located – the claims were examined as best understood), and wherein the detent is received within the aperture such that a portion of the sleeve surrounds the detent within the first bore (see Neitzell, Fig. 8 showing #54 received within the aperture, and the sleeve #52 surrounds #54).

In re Claim 8, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches further comprising a body (see annotated Fig. 8, below) axially and rotationally fixed to the spindle, wherein the body (see annotated Fig. 8, below) includes an opening aligned with the first bore (The opening in which #54 is located), wherein the sleeve includes a flange portion (see annotated Fig. 8, below) and a cylindrical portion (see Fig. 7, showing #52 as having cylindrical surfaces), and wherein the flange portion is positioned within the opening (see annotated Fig. 8, below) and the cylindrical portion is positioned to surround the detent within the first bore (see Fig. 6, showing cylindrical surfaces of #52 surrounding the detent #54).

    PNG
    media_image3.png
    774
    888
    media_image3.png
    Greyscale

In re Claim 9, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches wherein the sleeve includes a flange portion (see annotated Fig. 8, above) positioned between a head of the detent and the spindle (the flange portion illustrated in annotated Fig. 8 above is positioned between detent #54 and spindle #16), and wherein the flange portion is configured to prevent an end of the sleeve opposite the flange portion from extending into the blade slot (as best understood the flange portion is configured to prevent an end of the sleeve from extending into the blade slot in that without the flange the sleeve #52 would not be positioned and would come apart – the claims were examined as best understood).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,156,097 to Neitzell in view of US 5,940,977 to Moores, and further in view of CN110434400. 

As best understood, in re Claim 6, Neitzell in view of Moores, does not teach further comprising a pin coupled to the spindle and positioned within the second bore, wherein the plunger is engageable with an end of the detent and the pin when the blade clamp is in the unlocked configuration end of the, and wherein the plunger maintains the cover assembly in the second rotational position when the blade clamp is in the unlocked configuration.

However, CN110434400 teaches a structure having a pin coupled (see CN110434400, Fig. 6, #52) to the spindle and positioned within the second bore (see Fig. 6), wherein the plunger (see CN110434400, Fig. 6, #611/612) is engageable with an end of the detent (see CN110434400, Fig. 6, #51 and the pin when the blade clamp is in the unlocked configuration end of the, and wherein the plunger maintains the cover assembly in the second rotational position when the blade clamp is in the unlocked configuration (see CN110434400, Fig. 9, showing the detent in the release position #534).
In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to allow the plunger of Neitzell to press the detent into a cavity on the housing to prevent the housing from rotating to the closed position, as taught by CN110434400. 

Doing so would provide for a structure wherein when the saw blade needs to be installed, insert the saw blade with one hand so that the clamping end abuts between the clamping member, the positioning member and the pressure block, and then continue to insert the saw blade to make the pressure block exit the clamp. Only between the holding part and the positioning part, the saw blade can be installed with one hand, which is convenient to install (See CN110434400, translation Pg. 2).  In other words, this allows the user to use only one hand to install the blade, thereby saving time when switching blades.

Response to Arguments
Applicant’s arguments re the drawing objection to Claim 6 are persuasive.  As such, the drawing objects are withdrawn. 
Applicant’s arguments re the 35 USC 112B rejection to Claim 6 are persuasive.  As such, the rejection is withdrawn. 
Applicant was correct in interpreting the rejections over US 9,156,097 to Neitzell in view of US 5,940,977 to Moores, and later in view of CN110434400 under 35 USC 103.  The Examiner apologizes for the typographical error.  

In re Claim 1, Applicant states:
Neitzell fails to disclose a second bore extending along a longitudinal axis that is parallel with the longitudinal axis of the spindle. The Examiner then contends that it would have been obvious to one of ordinary skill in the art to have combined the offset attachment structure from Moores with the blade clamp of Neitzell to allow the user to attach an angular blade drive that is able to rotate the blade holder to increase the maneuverability of the saw. The Applicant respectfully disagrees. 

Moores only teaches a blade clamp 49 that is offset from the spindle axis 55 (see column 4, lines 5-15). Adding the offset attachment structure from Moores to the blade clamp of Neitzell does not yield a plunger that is offset from the blade slot, as required in claim 1. Instead, Moores only teaches a blade clamp that is offset from the spindle. 

Applicant argues that “The second bore is contiguous with a blade slot of spindle (therefore requiring the plunger to be offset from the blade slot).  The Examine respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “requiring the plunger to be offset from the blade slot”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
All that is required by the claims is the second bore being contiguous with a blade slot.  Contiguous means “sharing a common border, or touching” or next or together in sequence”  contiguous does not mean “offset” as Applicant argues on Pg. 8 of the 6-1-2022 Response.  Applicant has not provided a special definition in the specification redefining contiguous to mean that two axis are offset from one another.  If Applicant’ desires the claims to be interpreted with that scope, the Examiner suggests explicitly amending the claim to include that scope.  Amendments such as “wherein an axis of the second bore and the axis of the blade slot are offset and contiguous.”   
In re Claim 3, Applicant argues that neither Neitzell nor Moores teaches a pin including an end positioned within the second bore but outside the blade slot.  The Examiner respectfully disagrees.  As noted above in in annotated Fig. 9, above, the pin #110 is coupled to the second portion of the spindle and includes an end position within the second bore – see annotated Fig. 9, above, but outside the blade slot – see annotated Fig. 9, above.  The Examiner notes that the claims are given their broadest reasonable interpretation.   Here, the term portion provides no unique structural limitation, such that the structure of Neitzell in view of Moores does not read on the claims. 
The examiner suggests adding structural limitations do define over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G RILEY/
Primary Examiner, Art Unit 3724